                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

BRANDON L. HIXSON,                               *
                                                 *
               Plaintiff,                        *
v.                                               *            No. 4:18cv00214-SWW-JJV
                                                 *
NANCY A. BERRYHILL,                              *
Acting Commissioner,                             *
Social Security Administration,                  *
                                                 *
               Defendant.                        *

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                        INSTRUCTIONS

       This recommended disposition has been submitted to United States District Judge Susan

Webber Wright. The parties may file specific objections to these findings and recommendations

and must provide the factual or legal basis for each objection. The objections must be filed with

the Clerk no later than fourteen (14) days from the date of the findings and recommendations. A

copy must be served on the opposing party. The district judge, even in the absence of objections,

may reject these proposed findings and recommendations in whole or in part.

                              RECOMMENDED DISPOSITION

       Plaintiff, Brandon Hixson, has appealed the final decision of the Commissioner of the

Social Security Administration to deny his claim for supplemental security income. Both parties

have submitted briefs and the case is ready for a decision.

       A court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and free of legal error. Slusser v.

Astrue, 557 F.3d 923, 925 (8th Cir. 2009); Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997); see
also 42 U.S.C. §§ 405(g), 1383(c)(3).       Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v. Perales, 402

U.S. 389, 401 (1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir. 1996).

       In assessing the substantiality of the evidence, courts must consider evidence that detracts

from the Commissioner’s decision as well as evidence that supports it; a court may not, however,

reverse the Commissioner’s decision merely because substantial evidence would have supported

an opposite decision. Sultan v. Barnhart, 368 F.3d 857, 863 (8th Cir. 2004); Woolf v. Shalala,

3 F.3d 1210, 1213 (8th Cir. 1993).

       Counsel for both sides have done admirable work on behalf of their respective clients.

But after careful review of the pleadings and evidence in this case, I find the Commissioner’s

decision is supported by substantial evidence and recommend the Complaint be DISMISSED.

       Plaintiff is young - he was only thirty years old at the time of the most recent administrative

hearing.1 (Tr. 41.) He completed the eleventh grade, earned a general equivalence degree, and

attended some college on-line (id.) but has no past relevant work. (Tr. 26.)

       The ALJ 2 found Mr. Hixson had not engaged in substantial gainful activity since

October 10, 2012, the alleged onset date. (Tr. 15.) He has “severe” impairments in the form of



1
 Plaintiff had two administrative hearings; the first administrative decision was remanded by the
Appeals Council.
2
  The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment; and (4) if not, whether the impairment (or combination of impairments) prevented the
claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).

                                                 2
a seizure disorder, mild neurocognitive disorder, adjustment disorder with mixed emotional

features, mood disorder not otherwise specified, anxiety, and a history of polysubstance abuse.

(Tr. 18.) The ALJ further found Mr. Hixson did not have an impairment or combination of

impairments meeting or equaling an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix

1.3 (Tr. 18-20.)

         The ALJ determined Mr. Hixson had some environmental and mental limitations but had

the residual functional capacity to perform work at all exertional levels.       (Tr. 20-21.)    As

previously stated, Mr. Hixson had no past relevant work, so the ALJ utilized the services of a

vocational expert to determine if jobs existed that Plaintiff could perform despite his impairments.

Based on the testimony of the vocational expert (Tr. 70-73), the ALJ determined Mr. Hixson could

perform the jobs of hand packager, circuit board assembler/checker, mail room clerk,

labeler/marker, and compact assembler. (Tr. 27.) Accordingly, the ALJ determined Mr. Hixson

was not disabled. (Id.)

         The Appeals Council denied Plaintiff’s request for a review of the ALJ’s decision, making

his decision the final decision of the Commissioner.        (Tr. 1-4.)   Plaintiff filed the instant

Complaint initiating this appeal. (Doc. No. 2.)

         In support of his Complaint, Mr. Hixson argues that the ALJ failed to develop the record

by not ordering additional consultative examinations and not developing additional evidence from

James Moneypenny, Ph.D., before discounting his opinion. (Doc. No. 11 at 6-10.) Plaintiff

bears a heavy burden in showing the record has been inadequately developed. He must show both




3
    420 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926.
                                               3
a failure to develop necessary evidence and unfairness or prejudice from that failure. Combs v.

Astrue, 243 Fed.Appx. 200, 204 (8th Cir. 2007). After carefully considering this argument, I find

Plaintiff has shown neither.

       Plaintiff does make a good point about four years having passed between the State Agency

doctors rendering their opinions and the ALJ’s opinion.        However, there was ample other

evidence upon which the ALJ could rely. For example, the General Physical Examination by

Clifford Evans, M.D., noted nothing that could be considered disabling. (Tr. 687-691.) The

ALJ’s assessment of Dr. Evans’s report was thorough and proper. (Tr. 23-25.) And while

Plaintiff argues none of Plaintiff’s neurologists had been asked their opinions about Plaintiff’s

work restrictions, the Commissioner correctly points out that two examining neurologists had only

placed “seizure precautions” and driving restrictions on Plaintiff. (Tr. 990, 997.)

       It is significant that Plaintiff has not been compliant with his treatment and taking his

prescribed medication. The ALJ stated, “The undersigned has also considered that, despite his

ability to benefit from the treatment prescribed, the record contains evidence indicating that the

claimant has a history of being frequently non-compliant with his prescribed medications and of

seeking treatment on only a sporadic basis.” (Tr. 22.) The ALJ’s opinion cites numerous

references to Plaintiff’s noncompliance because his treatment records are replete with examples.

Failure to follow a prescribed course of remediable treatment without good reason is grounds for

denying an application for benefits. Kisling v. Chater, 105 F.3d 1255, 1257 (8th Cir. 1997).

       The evidence of record simply fails to support a conclusion that Mr. Hixson is completely

disabled. “Disability” is the “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in


                                                4
death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A) (emphasis added). A “physical or mental impairment . . .

results from anatomical, physiological, or psychological abnormalities which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). The

overall evidence of record fails to support his claim of disability. The ALJ carefully considered

the record and made a supported assessment of Plaintiff’s residual functional capacity. In coming

to his conclusion, the ALJ considered the medical records and the opinions from medical

professionals. And in his opinion, the ALJ fairly set out the rationale for his conclusions.

       Plaintiff also believes the ALJ incorrectly evaluated his symptoms. (Doc. No. 11 at 10-

13.) Second-guessing an ALJ’s credibility assessment is an agonizing task. Plaintiff clearly

suffers from limitation and has some serious health issues. Plaintiff’s counsel makes compelling

arguments. However, the objective medical records simply fail to support Plaintiff’s claim of

complete disability. A review of the ALJ’s opinion shows he considered Plaintiff’s subjective

allegations at some length and determined “that the level of severity of the claimant’s alleged

symptoms and limitations is not supported by the evidence of record.” (Tr. 22.) His analysis

was proper. He made express credibility findings and gave multiple valid reasons for discounting

Plaintiff’s subjective complaints. E.g., Shelton v. Chater, 87 F.3d 992, 995 (8th Cir. 1996);

Reynolds. v. Chater, 82 F.3d 254, 258 (8th Cir. 1996); Hall v. Chater, 62 F.3d 220, 224 (8th Cir.

1995). His credibility findings are entitled to deference as long as they are supported by good

reasons and substantial evidence. Gregg v. Barnhart, 354 F.2d 710, 714 (8th Cir. 2003). As I

have repeatedly found, the ALJ is always in the best position to gauge the credibility of a claimant’s

testimony. Thus, the ALJ is granted deference in this regard. Schultz v. Astrue, 479 F.3d 979,


                                                  5
982-983 (8th Cir. 2007). Accordingly, I find no basis to overturn the ALJ’s assessment of

Plaintiff’s symptoms.

       Plaintiff has advanced other arguments that I have considered and find to be without merit.

It is not the task of a court to review the evidence and make an independent decision. Neither is

it to reverse the decision of the ALJ because there is evidence in the record which contradicts his

findings. The test is whether there is substantial evidence on the record as a whole which supports

the decision of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th Cir. 1996); Pratt v. Sullivan,

956 F.2d 830, 833 (8th Cir. 1992).

       I have reviewed the entire record, including the briefs, the ALJ’s decision, the transcript of

the hearing, and the medical and other evidence. There is ample evidence on the record as a whole

that “a reasonable mind might accept as adequate to support [the] conclusion” of the ALJ in this

case. Richardson v. Perales, 402 U.S. at 401; see also Reutter ex rel. Reutter v. Barnhart, 372

F.3d 946, 950 (8th Cir. 2004). The Commissioner’s decision is not based on legal error.

       IT IS, THEREFORE, RECOMMENDED that the final decision of the Commissioner be

affirmed and Plaintiff’s Complaint be dismissed with prejudice.

       DATED this 29th day of October, 2018.


                                              ____________________________________
                                              JOE J. VOLPE
                                              UNITED STATES MAGISTRATE JUDGE




                                                 6
